             Case 3:20-cv-30191 Document 1 Filed 12/07/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )
                                             )
SALAZAR DOS SANTOS,                          )               COMPLAINT
TRUST OF SALAZAR DOS SANTOS,                 )
  and                                        )
TRUST OF AMERICA DOS SANTOS,                 )
                                             )
                      Defendants.            )


                                         COMPLAINT

The United States of America alleges as follows:

       1.      The United States brings this action to enforce the provisions of Title VIII of the

Civil Rights Act of 1968, as amended, 42 U.S.C. §§ 3601, et seq. (“Fair Housing Act”).

                                     JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action under 28 U.S.C. §§ 1331, 1345, 2201,

and 2202, and 42 U.S.C. § 3614(a).

       3.      Venue is proper in this district under 28 U.S.C. § 1391(b) because the actions and

omissions giving rise to the United States’ allegations occurred in the District of Massachusetts,

and the Defendants reside or do business in the District of Massachusetts.

                                   FACTUAL ALLEGATIONS

       4.      Defendant Salazar dos Santos is a resident of Chicopee, Massachusetts.

       5.      Since the early 1970s, Defendant Salazar dos Santos has managed residential

rental properties located in and around Chicopee, Massachusetts.




                                                 1
              Case 3:20-cv-30191 Document 1 Filed 12/07/20 Page 2 of 9




       6.      Defendant dos Santos currently manages at least eight residential properties

containing a total of approximately 35-40 individual rental units in the Chicopee area, owned by

various trusts, including Trust of Salazar dos Santos and Trust of America dos Santos (the

“Defendant Trusts”).

       7.      The residential rental properties include, but are not limited to, the buildings

located at 27-29 Linda Avenue, 113 Exchange Street, 39 Abbey Street, and 40 Abbey Street in

Chicopee, Massachusetts (the “Properties”).

       8.      The Properties owned by the Defendant Trusts and managed by Defendant dos

Santos are “dwellings” within the meaning of 42 U.S.C. § 3602(b).

       9.      Defendant dos Santos acted on behalf of the Defendant Trusts, and has controlled

and managed the Properties by advertising units for rent, showing units to prospective tenants,

providing and signing rental leases or establishing verbal rental agreements, collecting rent from

tenants, receiving maintenance requests and assisting with some of the requests, sending agents

or “workers” to attend to maintenance requests, communicating with tenants via phone and in

person, sending eviction notices, and appearing in housing court in cases related to the

Properties.

       10.     The legal address of Defendant Trust of Salazar dos Santos is in Chicopee,

Massachusetts.

       11.     Defendant Trust of Salazar dos Santos is, or at times relevant to this action was,

the owner of 27-29 Linda Avenue in Chicopee.

       12.     The legal address of Defendant Trust of America dos Santos is in Chicopee,

Massachusetts.




                                                 2
             Case 3:20-cv-30191 Document 1 Filed 12/07/20 Page 3 of 9




       13.    Defendant Trust of America dos Santos is, or at times relevant to this action was,

the owner of 39 Abbey Street, 40 Abbey Street, and 113 Exchange Street in Chicopee.

       14.    Defendant dos Santos is, or at times relevant to this action was, the manager and

operator of the Properties owned by the Defendant Trusts.

       15.    Defendant dos Santos was acting as the agent of the Defendant Trusts when he

engaged in the unlawful conduct alleged in this complaint.

                             Defendant dos Santos’s Harassment

       16.    Since at least 2008, Defendant dos Santos has subjected female tenants of the

Properties to discrimination on the basis of sex, including severe or pervasive and unwelcome

sexual harassment, on multiple occasions. Such conduct has included, but is not limited to:

              a. Subjecting female tenants to unwelcome sexual contact, including coercing

                  them to perform oral sex on him, rubbing his exposed penis on their bodies,

                  touching their breasts and buttocks, and other forced touching of their bodies,

                  without consent;

              b. Exposing his penis to female tenants;

              c. Implicitly offering to grant tangible benefits—such as allowing late rent

                  payments and providing payment plans—in exchange for engaging in sexual

                  acts with him;

              d. Threatening or insinuating he will report female tenants to authorities (e.g., a

                  parole officer) for a violation unless they agree to engage in sexual acts with

                  him;

              e. Taking adverse housing actions, or threatening to take such actions, against

                  female tenants who resisted or objected to his unwelcome sexual harassment;



                                                3
             Case 3:20-cv-30191 Document 1 Filed 12/07/20 Page 4 of 9




               f. Forcing female tenants to speak with him “privately” in secluded areas of their

                   units, and/or requiring female tenants to come to his office in person, where

                   he locks the door from the inside to prevent them from getting out, to conduct

                   and further his sexual advances;

               g. Intimidating female tenants by monitoring them from outside their

                   apartments; and

               h. Frequently making unwelcome sexual comments and sexual advances to

                   female tenants, including, but not limited to, propositions for sex and inquiries

                   into their sex lives.

       17.     For example, over the span of about 18 months from 2008-2010, Defendant dos

Santos sexually harassed one female tenant, including physically assaulting her, on

approximately 40-60 different occasions. He would force her to come to his office to pay rent,

lock her inside the room with him, take out his penis, touch her sexually under her clothing, and

coerce her to perform oral sex on him. On the occasions when she did not have child care, dos

Santos would force her to perform sexual acts on him when her infant was present in the office.

Defendant dos Santos implied that he would grant this female tenant a rent payment plan in

exchange for sex. The female tenant was terrified that he was going to contact her parole

officer—as he had threatened to do in the past for late payment of the rent—and that she would

go to prison and lose custody of her children if she did not acquiesce to his demands for sex.

       18.     In 2019, Defendant dos Santos entered the home of another female tenant, took

out his penis, masturbated, grabbed her hips and rubbed his exposed penis on her, and told her to

“kiss it” and “touch it,” and to give him oral sex. During this encounter, the female tenant

understood Defendant dos Santos’s actions to be an implied offer of sex for rent or a rent



                                                 4
               Case 3:20-cv-30191 Document 1 Filed 12/07/20 Page 5 of 9




installment plan. On several other occasions, he repeatedly made sexual comments to her and

inquiries into her sex life. This female tenant did not acquiesce to Defendant dos Santos’s sexual

advances and instead reported him to the Chicopee Police Department and obtained a temporary

restraining order against him. Almost immediately following these events, Defendant dos Santos

evicted her.

        19.     In 2019, Defendant dos Santos locked a different female tenant in his office, took

out his penis, repeatedly told her to “kiss it and suck it” and that he “wanted to be with her

[sexually],” and subjected her to unwanted sexual touching by groping her breast and buttocks.

On an earlier occasion when she was in his office with her young daughter, he made several

sexual comments and inquiries into her sex life while making sexual masturbation hand motions.

This female tenant did not acquiesce to Defendant dos Santos’s sexual advances, and instead

reported him to the Chicopee Police Department. She also obtained a temporary restraining

order against him. Following these events, Defendant dos Santos evicted her for failing to pay

rent.

        20.     Beginning in 2012 until she moved out in 2018, Defendant dos Santos subjected

another female tenant to repeated sexual comments and inquiries into her sex life, propositioned

her for sex, and monitored her movements and watched when she had guests over to her unit.

On almost every occasion when Defendant dos Santos came to her unit to collect rent, he would

subject her to unwelcomed sexual touching by hugging her “too tight,” rubbing her, and

regularly trying to touch her buttocks and breasts, on occasion succeeding. The female tenant

believed that Defendant dos Santos thought she was “ok” with the harassment because he

allowed her to pay her rent late or in smaller installments. She does not believe he would have




                                                  5
              Case 3:20-cv-30191 Document 1 Filed 12/07/20 Page 6 of 9




allowed her flexibility in paying her rent if he did not touch her. She endured Defendant dos

Santos’s harassment for years because she was afraid of being evicted.

       21.     The experiences of these women were not isolated instances. Rather, these were

part of Defendant dos Santos’s longstanding pattern or practice of illegal sexual harassment of

numerous female tenants.

       22.      The above-described actions and conduct of Defendant dos Santos caused female

tenants to suffer physical harm, fear, anxiety, and emotional distress, and inhibited their ability to

secure housing for themselves and their families.

       23.     Defendants Trust of Salazar dos Santos and Trust of America dos Santos are

liable for the above-described discriminatory conduct of their sole manager and/or agent,

Defendant dos Santos. All of the Properties at which the harassment occurred were managed by

Defendant dos Santos and owned by Defendants Trust of Salazar dos Santos or Trust of America

dos Santos.

                                          CAUSE OF ACTION

       24.     By the actions and statements described above, the Defendants have:

               a. Made dwellings unavailable because of sex, in violation of 42 U.S.C. §

                   3604(a);

               b. Discriminated in the terms, conditions, or privileges of the rental or sale of

                   dwellings, or in the provision of services or facilities in connection therewith,

                   because of sex, in violation of 42 U.S.C. § 3604(b);

               c. Made statements with respect to the sale or rental of dwellings that indicate a

                   preference, a limitation, or discrimination based on sex, in violation 42 U.S.C.

                   § 3604(c);



                                                  6
              Case 3:20-cv-30191 Document 1 Filed 12/07/20 Page 7 of 9




                d. Coerced, intimidated, threatened, or interfered with persons in the exercise or

                    enjoyment of, or on account of their having exercised or enjoyed, their rights

                    granted or protected by Section 804 of the Fair Housing Act, in violation of 42

                    U.S.C. § 3617.

        25.     The Defendants’ conduct constitutes:

                a. A pattern or practice of resistance to the full enjoyment of the rights granted

                    by the Fair Housing Act, 42 U.S.C. §§ 3601, et seq.; and

                b. A denial to a group of persons of rights granted by the Fair Housing Act,

                    42 U.S.C. §§ 3601, et seq., where such denial raises an issue of general public

                    importance.

        26.     Female tenants and persons associated with them have been injured by the

Defendants’ discriminatory conduct. These persons are “aggrieved persons” as defined in 42

U.S.C. § 3602(i), and have suffered damages as a result of the Defendants’ conduct.

        27.     The Defendants’ conduct was intentional, willful, and taken in reckless disregard

of the rights of others.




                                                  7
            Case 3:20-cv-30191 Document 1 Filed 12/07/20 Page 8 of 9




                                   PRAYER FOR RELIEF

WHEREFORE, the United States requests that the Court enter an Order that:

              a. Declares that the Defendants’ discriminatory practices violate the Fair

                  Housing Act, 42 U.S.C. §§ 3601, et seq.;

              b. Enjoins the Defendants, their agents, employees, and successors, and all other

                  persons in the active concert or participation with them from:

                   i.   Discriminating on the basis of sex, including engaging in sexual

                        harassment, in any aspect of the rental or sale of a dwelling;

                 ii.    Interfering with or threatening to take any action against any person

                        engaged in the exercise or enjoyment of rights granted or protected by

                        the Fair Housing Act;

                 iii.   Failing or refusing to take such affirmative steps as may be necessary to

                        restore, as nearly as practicable, the victims of the Defendants’ past

                        unlawful practices to the position they would have been in but for the

                        discriminatory conduct; and

                 iv.    Failing or refusing to take such affirmative steps as may be necessary to

                        prevent the recurrence of any discriminatory conduct in the future and to

                        eliminate, as nearly as practicable, the effects of the Defendants’

                        unlawful practices;

              c. Awards monetary damages to each person aggrieved by the Defendants’

                  discriminatory conduct, pursuant to 42 U.S.C. § 3614(d)(1)(B);




                                                8
            Case 3:20-cv-30191 Document 1 Filed 12/07/20 Page 9 of 9




       d. Assesses civil penalties against the Defendants to vindicate the public interest,

          pursuant to 42 U.S.C. § 3614(d)(1)(C); and

       e. Awards such additional relief as the interests of justice may require.


Dated: December 7, 2020


Respectfully submitted,

WILLIAM P. BARR
Attorney General

ERIC S. DREIBAND                                      ANDREW E. LELLING
Assistant Attorney General                            United States Attorney
Civil Rights Division                                 District of Massachusetts

                                                      /s/ Torey B. Cummings
SAMEENA SHINA MAJEED                                  TOREY B. CUMMINGS, BBO #664549
Chief                                                 CHRISTOPHER MORGAN
R. TAMAR HAGLER                                       Assistant United States Attorneys
Deputy Chief                                          United States Attorney’s Office
Housing & Civil Enforcement Section                   300 State Street, Suite 230
Civil Rights Division                                 Springfield, MA 01105
U.S. Department of Justice                            Phone: (617) 748-3281
950 Pennsylvania Avenue NW – 4CON                     Email: torey.cummings@usdoj.gov
Washington, D.C. 20530
                                                      Attorneys for Plaintiff
                                                      United States of America




                                                9
                                         Case 3:20-cv-30191 Document 1-1 Filed 12/07/20 Page 1 of 1
JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                                                                                                             SALAZAR DOS SANTOS, TRUST OF SALAZAR DOS SANTOS,
UNITED STATES OF AMERICA                                                                                     AND TRUST OF AMERICA DOS SANTOS

    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant                Hampden County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
Torey B. Cummings Assistant U.S. Attorney, U.S. Attorney's Office
1 Courthouse Way, Suite 9200, Boston, MA 02210
(617) 748-3100

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          42 USC 3601, et seq.
VI. CAUSE OF ACTION Brief description of cause:
                                          Violation of Fair Housing Act
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
12/07/2020                                                              /s/ Torey B. Cummings
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
                        Case 3:20-cv-30191 Document 1-2 Filed 12/07/20 Page 1 of 1
                                                    UNITED STATES DISTRICT COURT
                                                     DISTRICT OF MASSACHUSETTS


1. Title of case (name of first party on each side only) UNITED STATES OF AMERICA v. SALAZAR DOS SANTOS,
    TRUST OF SALAZAR DOS SANTOS, AND TRUST OF AMERICA DOS SANTOS


2. Category in which the case belongs based upon the numbered nature of suit code listed on the civil cover sheet. (See local
    rule 40.1(a)(1)).

              I.          410, 441, 470, 535, 830*, 891, 893, 895, R.23, REGARDLESS OF NATURE OF SUIT.

    ✔         II.         110, 130, 140, 160, 190, 196, 230, 240, 290,320,362, 370, 371, 380, 430, 440, 442, 443, 445, 446, 448, 710, 720,
                          740, 790, 820*, 840*, 850, 870, 871.

              III.        120, 150, 151, 152, 153, 195, 210, 220, 245, 310, 315, 330, 340, 345, 350, 355, 360, 365, 367, 368, 375, 385, 400,
                          422, 423, 450, 460, 462, 463, 465, 480, 490, 510, 530, 540, 550, 555, 625, 690, 751, 791, 861-865, 890, 896, 899,
                          950.

                          *Also complete AO 120 or AO 121. for patent, trademark or copyright cases.


3. Title and number, if any, of related cases. (See local rule 40.1(g)). If more than one prior related case has been filed in this
   district please indicate the title and number of the first filed case in this court.



4. Has a prior action between the same parties and based on the same claim ever been filed in this court?

                                                                                      YES    9            NO     9✔
5. Does the complaint in this case question the constitutionality of an act of congress affecting the public interest?         (See 28 USC
   §2403)

                                                                                      YES     9           NO     ✔
                                                                                                                 9
    If so, is the U.S.A. or an officer, agent or employee of the U.S. a party?

                                                                                      YES     9           NO     ✔
                                                                                                                 9
6. Is this case required to be heard and determined by a district court of three judges pursuant to title 28 USC §2284?

                                                                                      YES     9           NO     9
                                                                                                                 ✔
7. Do all of the parties in this action, excluding governmental agencies of the United States and the Commonwealth of
   Massachusetts (“governmental agencies”), residing in Massachusetts reside in the same division? - (See Local Rule 40.1(d)).

                                                                                      YES     ✔
                                                                                              9           NO     9
              A.          If yes, in which division do all of the non-governmental parties reside?

                          Eastern Division     9                  Central Division    9                   Western Division     ✔
                                                                                                                               9
              B.          If no, in which division do the majority of the plaintiffs or the only parties, excluding governmental agencies,
                          residing in Massachusetts reside?


                          Eastern Division     9                  Central Division    9                   Western Division     9
8. If filing a Notice of Removal - are there any motions pending in the state court requiring the attention of this Court? (If yes,
   submit a separate sheet identifying the motions)

                                                                                      YES     9           NO     9
(PLEASE TYPE OR PRINT)
ATTORNEY'S NAME Torey B. Cummings, Assistant United States Attorney

ADDRESS 1 Courthouse Way, Suite 9200, Boston, MA., 02210
TELEPHONE NO. 617-748-3281
                                                                                                                  (CategoryForm9-2014.wpd )
                         Case 3:20-cv-30191 Document 1-3 Filed 12/07/20 Page 1 of 2

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                      District District
                                                  __________   of Massachusetts
                                                                        of __________


             UNITED STATES OF AMERICA                              )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )        Civil Action No.
                                                                   )
              SALAZAR DOS SANTOS, et al.                           )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                         Salazar dos Santos
                                         472 Chicopee Street
                                         Chicopee, MA 01013




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Torey B. Cummings
                                         Assistant United States Attorney
                                         District of Massachusetts
                                         John Joseph Moakley Courthouse
                                         One Courthouse Way, Suite 9200
                                         Boston, Massachusetts 02210

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                           Case 3:20-cv-30191 Document 1-3 Filed 12/07/20 Page 2 of 2

AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
                         Case 3:20-cv-30191 Document 1-4 Filed 12/07/20 Page 1 of 2

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                      District District
                                                  __________   of Massachusetts
                                                                        of __________


             UNITED STATES OF AMERICA                                  )
                                                                       )
                             Plaintiff
                                                                       )
                                v.                                     )    Civil Action No.
                                                                       )
              SALAZAR DOS SANTOS, et al.                               )
                            Defendant
                                                                       )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                         Trust of Salazar dos Santos
                                         472 Chicopee Street
                                         Chicopee, MA 01013




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Torey B. Cummings
                                         Assistant United States Attorney
                                         District of Massachusetts
                                         John Joseph Moakley Courthouse
                                         One Courthouse Way, Suite 9200
                                         Boston, Massachusetts 02210

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                           Case 3:20-cv-30191 Document 1-4 Filed 12/07/20 Page 2 of 2

AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
                         Case 3:20-cv-30191 Document 1-5 Filed 12/07/20 Page 1 of 2

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                      District District
                                                  __________   of Massachusetts
                                                                        of __________


             UNITED STATES OF AMERICA                              )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )        Civil Action No.
                                                                   )
              SALAZAR DOS SANTOS, et al.                           )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                         Trust of America dos Santos
                                         472 Chicopee Street
                                         Chicopee, MA 01013




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Torey B. Cummings
                                         Assistant United States Attorney
                                         District of Massachusetts
                                         John Joseph Moakley Courthouse
                                         One Courthouse Way, Suite 9200
                                         Boston, Massachusetts 02210

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                           Case 3:20-cv-30191 Document 1-5 Filed 12/07/20 Page 2 of 2

AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
